DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lord (US 2016/0106154).
Regarding claims 1 and 2, Lord [Fig. 2-5] teaches a heating assembly adapted to an atomizer, comprising: a chassis having an installation space (interior of tube 11) and comprising: a first wall 20 having a top surface received in the installation space and a bottom surface opposite to the top surface and exposed outside, the first wall defining an air vent 23a extending through the bottom surface [0023], an air entering plate 35 being connected with the first wall and covering the air vent, the air entering plate defining at least one air entering hole 36 communicating with the installation space and the air vent [0031]; and a second wall 11 connected with the first wall 20, wherein the first wall and the second wall define the installation space [0024]; and a heating component 16 disposed in the installation space and configured to heat fluid to generate smoke in the installation space [0028]; wherein the air vent 23a has a length greater than that of the at least one air entering hole 36 along a direction from the bottom surface to the top surface and the air vent has a diameter greater than that of the at least one air entering hole.
Regarding claim 20, Lord teaches an electronic atomizing device comprising an atomizer and a battery assembly connected together [0042], wherein the atomizer comprises: a shell 2 defining a smoke outlet 26 and a liquid cavity, wherein the liquid cavity is capable of storing a fluid to be vaporized [0024], the smoke outlet communicates with environment outside of the shell [0028]; and a heating assembly engaged in the shell, receiving the liquid from the liquid cavity to heat and generate smoke [0029], the heating assembly comprising the chassis as described above with respect to claim 1 corresponding to the chassis of claim 20. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim Rejections - 35 USC § 103
Claims 3-9, 16, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Lord. 
Regarding claims 3-9 Lord teaches the air entering plate protrudes beyond the top surface and is received in the installation space, a circumferential wall extends from the free end of the air entering plate and is connected with the wall surface at the top surface, and the air entering plate is located between the top surface and the bottom surface [Fig. 5]. The remaining limitations are considered to be changes in shape. Absent evidence of criticality, changes in shape are held to be prima facie obvious, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Furthermore, Lord teaches the cross-sectional area of the hole affects resistance to draw [0031]. One of ordinary skill in the art would have found it obvious to optimize the cross-sectional area and consequently the diameter of the hole as a matter of routine experimentation to achieve the desired effects. Although a second hold is not specifically disclosed, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 
Regarding claim 16, Lord teaches atomizer, comprising: a shell 2 defining a smoke outlet 26 and a liquid cavity, wherein the liquid cavity is capable of storing a fluid to be vaporized [0024], the smoke outlet communicates with environment outside of the shell [0028]; and a heating assembly engaged in the shell, receiving the liquid from the liquid cavity to heat and generate smoke [0029], and comprising: a chassis having an installation space (interior of tube 11) communicating with the smoke outlet, and comprising: a first wall 20 having a top surface and bottom surface opposite to the top surface, the first wall comprising a protrusion 23 protruding beyond the top surface of the first wall and received in the installation space, the protrusion comprising an air entering plate 35 protruding beyond the top surface; wherein an air vent 23a is defined through the first wall and surrounded by the air entering plate, the air entering plate defines an air entering hole 36 communicating with the installation space and the air vent [0023, 0031]; and a second wall 11 connected with the first wall, wherein the first wall and the second wall define the installation space; and a heating component 16 disposed in the installation space and configured to heat a fluid to generate smoke; wherein the air vent 23a has a length greater than that of the air entering hole 36 along a direction from the bottom surface to the top surface. Although a second hold is not specifically disclosed, it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced, In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). 
Regarding claim 17, Lord teaches the air entering plate is directly connected to the top surface [Fig. 5]. The limitation of a projection area of the air entering plate on the top surface is greater than a projection area of the air vent on the top surface is considered to be changes in shape. Absent evidence of criticality, changes in shape are held to be prima facie obvious, see In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). 
Allowable Subject Matter
Claims 10-15 and 18-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art does not teach or reasonably suggest modifying the heating assembly of Lord as applied to claim 1 above, or the atomizer of Lord as applied to claim 16 above, to further include an integral cover structure defining a liquid tunnel and a smoke tunnel, the liquid tunnel communicates with the liquid cavity and extends to the liquid guiding member; the liquid guiding member is configured to transport the fluid from the liquid tunnel to the installation space, and to heat the fluid to generate smoke in the installation space; and the smoke outlet communicates with the installation space via the smoke tunnel, such that the generated smoke is allowed to flow with the air to the smoke tunnel and further enter the smoke outlet.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC YAARY whose telephone number is (571)272-3273. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Wilson can be reached on (571)270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC YAARY/Examiner, Art Unit 1747